Vanguard Alternative Strategies Fund Supplement to the Prospectus Vanguard Alternative Strategies Fund is available only to select Vanguard funds and qualified clients enrolled in Vanguard Institutional Advisory Services ® (VIAS). © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1298 022017 Vanguard Trustees Equity Fund Supplement to the Statement of Additional Information Vanguard Alternative Strategies Fund is available only to select Vanguard funds and qualified clients enrolled in Vanguard Institutional Advisory Services ® (VIAS). © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 46A 022017
